Examiner Comment
Response to Arguments
Applicant’s arguments filed 05/03/2021, see remarks pages 9-21 with respect to the 35 U.S.C. 101 rejection of claims 1-2, 4, 7-8, 10, and 13-15 have been fully considered and are persuasive. 
Upon reconsideration, applicant’s amendment to further describe that the limitation of performing (212) a comparison of (i) an inter correlation coefficient (Ra) of (a) an updated independent variable in a next subset of a subsequent set and (b) one or more independent variables in the same next subset and (ii) the maximum allowed inter correlation coefficient of independent variables Rint, reduces the comparison and memory read operation in combination with the additional elements such as “assigning (208) the one or more subsets ranked to corresponding one or more execution threads of the GPU” and “synchronizing, for the grid and the block, the one or more optimal subsets from each of the corresponding execution thread specific to each block to obtain a best subset from the synchronized one or more optimal subsets for variable selection, wherein values of the one or more optimal subsets are stored in a shared memory” provides an improvement in computer-related technology.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, and 13 recite, among other things, “calculate model correlation coefficient Rm based on the one or more generated predictive models and one or more dependent variables from the set of dependent variables, wherein the one or more dependent variables are stored in the shared memory, wherein the model correlation coefficient Rm comprise standard error, mean square error and variance, and wherein the processor implemented method eliminates Leave One Out (LOO) cross-validation performed after the one or more predictive models generated for obtaining the best subset.
Liu is the closest found prior art. Liu discloses a method for variable selection and modeling based on prediction. However, the algorithm of Liu includes performing a Leave One Out (LOO) cross 2 in the LOO cross-validation step. None of the prior art references discussed in the remarks submitted 01/20/2021 teaches or suggests eliminating the LOO cross-validation step. Further, it is not apparent why the LOO cross-validation step would be removed from the algorithm of Liu since the q2 is required for the subsequent steps of the algorithm. Further, Liu teaches calculating the correlation coefficient Rm, however, Liu does not explicitly teach that the model correlation coefficient Rm comprise standard error, mean square error and variance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183